Citation Nr: 1403193	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to separate service connection for a chronic disability manifested by dizziness, claimed as motion sickness, to include as secondary to service-connected traumatic brain injury, post concussion and contusion brain syndrome.

2.  Entitlement to service connection for a respiratory disability, to include bronchitis and allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1958 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is of record.

The issue decided herein returns to the Board from a September 2013 remand in which the Board instructed the RO to obtain additional VA treatment records and to provide the Veteran with another VA respiratory examination.  Additional VA treatment records have been associated with the record and the Veteran was provided with a VA respiratory examination in October 2013.  Based on the above, the Board finds that the RO substantially complied with the directives of the September 2013 remand with respect to the issue decided herein and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board will address the merits of the Veteran's claims herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to separate service connection for a chronic disability manifested by dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent evidence of record does not relate any current respiratory disability to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in May 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records are in the file, including records summarizing his treatment at St. Mary Abbot's Hospital in London, United Kingdom, for a concussion and forehead injury.  Private medical records identified by the appellant have been associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, the appellant was afforded VA respiratory examinations in December 2011 and October 2013.  These opinions were rendered by medical professionals following  thorough examinations and interviews of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The appellant was also provided with the opportunity to testify before the undersigned Veterans Law Judge (VLJ) in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked questions to ascertain the history of the Veteran's symptoms or treatment for the disabilities at issue.  The hearing focused on the elements necessary to substantiate the claims for entitlement to service connection, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Additional evidence was discussed, which the Veteran indicated he would mail to the Board.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran seeks entitlement to service connection for a respiratory disability, to include bronchitis and allergic rhinitis.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  However, that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases explicitly recognized in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  


In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Here, in his April 2009 claim, the Veteran asserted that he has had bronchitis since service.  A February 1962 service treatment record reflected that the Veteran was treated for early bronchitis.  A September 1965 service treatment record indicated the Veteran was treated for a common cold with an allergic component.  At the April 2011 Board hearing, the Veteran stated that he still experienced problems with breathing at present as well as an occasional cough.  In an April 2011 statement, he indicated that his bronchitis manifested while he was still in the service and continued to bother him currently.  

In correspondence dated in June 2009, the Veteran's private physician, S. S. Geluz, M.D., indicated that he treated the Veteran for a cough with a wheezing sound in November 2008.  The Veteran reported that he was always sneezing, and Dr. Geluz diagnosed him as having allergic rhinitis.    

In its July 2011 decision, the Board remanded the claim for a VA examination to determine whether it was at least as likely as not that the Veteran had a respiratory disability, to include bronchitis and allergic rhinitis, related to service.  Pursuant to the Board's remand instructions, the Veteran was provided with a VA respiratory conditions examination in December 2011.  The VA examiner opined that it was less likely as not that the Veteran had a respiratory disability, to include bronchitis and allergic rhinitis, related to service.  The VA examiner opined that the Veteran's present condition, as well as a review of his medical history, failed to meet the diagnostic criteria or the symptomatology of bronchitis, chronic or acute, at the present time.  The VA examiner stated that allergic rhinitis was likewise not evident on the latest VA examination.  

The December 2011 VA examiner clearly opined that the Veteran's medical history did not demonstrate a diagnosis of chronic bronchitis at any time during the current appeal period, and suggested that the Veteran may have had a bout of acute bronchitis in the 1960s, as reflected in the service treatment records.  However, the VA examiner did not address the diagnosis of allergic rhinitis as shown in the November 2008 private treatment record from Dr. Geluz.  As a result, in a September 2013 remand, the Board found an additional examination was necessary to determine whether any respiratory disability diagnosed during the pendency of the appeal, other than bronchitis, was related to active duty.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Pursuant to the Board's September 2013 remand, the Veteran was provided with another VA respiratory conditions examination in October 2013, at which time his 2008 diagnosis of allergic rhinitis was acknowledged.  However, the examiner opined that the Veteran's allergic rhinitis was less likely than not (less than 50 percent probability) incurred in or caused by or incurred in service.  The examiner explained that the Veteran's latest chest X-ray results as well as previous films did not reveal any lung infiltrates.  Although the Veteran was treated for a cough in service, this was related to bronchitis, which was not currently diagnosed.  The Veteran was currently using nasal steroids and antihistamines to treat his allergic rhinitis.  The examiner indicated that since the Veteran's most recent pulmonary function testing (PFT) results and physical examinations did not show any lung abnormalities, and since the Veteran denied any history of pulmonary tuberculosis (PTB) or any history of chest surgery or trauma, then he did not currently have any respiratory disability other than allergic rhinitis.  [Although the report of the September 2013 VA examination indicated "bronchitis" rather than "allergic rhinitis" as the Veteran's only current respiratory disability, the Board has determined that this is a typographical error, given the context of the rest of the opinion in addition to the findings of the previous VA examination in December 2011.]   The examiner additionally explained that the Veteran's symptoms of cough and phlegm were related to his diagnosed allergic rhinitis with post nasal drip based on his normal chest X-rays and normal PFT results.  As such, the examiner determined that allergic rhinitis was the only respiratory disability diagnosed at any time during the pendency of the Veteran's appeal, and that it was less likely as not that allergic rhinitis was incurred in or otherwise due to the Veteran's period of active duty service.  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative etiological opinions of record were those of the December 2011 and September 2013 VA examiners, which were negative to the Veteran's claim. 

To the extent that the Veteran asserts that he has a current respiratory disability that is related to his active duty service, the Board finds that the matter of the determination of the nature and origin of a respiratory disorder, where the credible evidence first demonstrates such disorders many years after service, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one diagnosis or etiology is too complex for a layperson to proffer a competent opinion, especially in the presence of other potential etiologies.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic or etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The assertions by Veteran do not constitute competent evidence of a diagnosis or etiology in this case.

In addition, allergic rhinitis is not one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and as such, the provisions of 38 C.F.R. § 3.303(b) are not applicable with respect to this issue.  Walker, 708 F.3d at 1338.  Therefore, the Veteran's statements regarding continuity of symptomatology are not sufficient for purposes of establishing service connection. 

Accordingly, service connection for respiratory disability is not warranted as the most probative evidence shows that the Veteran's current respiratory disability, allergic rhinitis, is not related to his military service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a respiratory disability, to include bronchitis and allergic rhinitis, is denied.


REMAND

The Veteran also seeks entitlement to a chronic disability manifested by dizziness, claimed as motion sickness, to include as secondary to service-connected traumatic brain injury, post concussion and contusion brain syndrome.  Specifically, the Veteran contends that he has motion sickness which is related to service.  A June 1966 service treatment record indicated the Veteran was diagnosed with motion sickness and was admitted to the binnacle list.  He was given medication, which decreased the symptoms to a very minor degree.  In an undated report of medical history in his service treatment records, the Veteran noted that he had a history of car, train, sea or air sickness.  In the April 2011 statement, the Veteran stated that motion sickness manifested while he was still in the service and continued to bother him into the present.  At the April 2011 hearing, when questioned about what symptoms he currently experienced relating to motion sickness, the Veteran stated that he experienced a dizzy spell upon waking up in the morning.  A June 2009 letter from Dr. Geluz, the Veteran's private physician, reflected that the Veteran was treated for dizziness in July 2008.  In a January 2011 letter, Dr. Geluz opined that the Veteran's symptom of dizziness was a manifestation of long-term symptoms of post-concussion syndrome.  

The Veteran was provided with a VA neurological disorders examination in November 2011, at which time he was diagnosed as having motion sickness manifested by dizziness.  However, the examiner opined that the disorder was less likely than not (less than 50 percent probability) caused by or a result of the Veteran's period of active duty service.  The examiner explained that the service treatment records indicating motion sickness in June 1966 were specific to "sea sickness" managed with Meclizine, which "decreased the symptoms to a minor degree," as per the treatment notes.  Furthermore, the Veteran worked as a forklift operator for approximately 25 years until his retirement, which further supported the conclusion that his motion sickness was specific to sea sickness, as being in a vehicle such as a forklift would also bring about general motion sickness, which the Veteran did not have or was able to overcome for approximately 25 years.  As such, the examiner concluded that the Veteran's currently claimed motion sickness was less likely than not caused by or a result of the motion sickness noted during service.  

In a July 2013 rating decision, the RO granted entitlement to service connection for traumatic brain injury, post concussion and contusion brain syndrome, after the Veteran was afforded a VA traumatic brain injury examination in June 2013.  In light of this development and the January 2011 opinion provided by Dr. Geluz, the Board remanded the claim in September 2013 to obtain an addendum opinion to address the theory of entitlement to separate service connection for a chronic disability manifested by dizziness, claimed as motion sickness, as secondary to the Veteran's now service-connected traumatic brain injury, post concussion and contusion brain syndrome.  Among other things, the Board's September 2013 remand instructed the VA examiner to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had a separate clinically distinct chronic disability manifested by dizziness, claimed as motion sickness, that was aggravated by his service-connected traumatic brain injury, post concussion and contusion brain syndrome.  If aggravation was found, then the examiner was asked to address the baseline level of disability before it was aggravated by the service-connected disability.

Pursuant to the Board's July 2013 remand instructions, an addendum opinion was obtained in October 2013, at which time the examiner who conducted the June 2013 VA traumatic brain injury examination opined that the Veteran's disability manifested by dizziness was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected disability.  The examiner explained that the Veteran's vehicular accident occurred in 1963 and caused a mild concussion-contusion syndrome manifested by confusion, disorientation, and a so-called "amnesia" which reportedly resolved.  The Veteran then continued to work in London, United Kingdom, for a period of years and was afterward a productive worker in the United States for two years before being transferred to another ship where he experienced sea sickness and dizziness.  Given this chronological history, the examiner concluded that the concussion-contusion syndrome caused by the 1963 vehicular accident resolved and that his claimed disability was a separate and clinically distinct disability manifested by dizziness and aptly labeled as "motion sickness."  

However, although the October 2013 addendum opinion indicated that the Veteran's disability manifested by dizziness was a separate and clinically distinct from the Veteran's service-connected traumatic brain injury, post concussion and contusion brain syndrome, the addendum opinion failed to discuss whether the Veteran's disability manifested by dizziness was aggravated by his service-connected traumatic brain injury, post concussion and contusion brain syndrome, as explicitly requested in the Board's July 2013 remand instructions.  Thus, the Board finds the October 2013 VA opinion inadequate for purposes of determining service connection.  As such, a remand is again necessary to ensure compliance with the terms of the July 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the examiner who provided the December 2011 and October 2013 medical opinions, or an alternate substitute if unavailable, to obtain an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's separate clinically distinct chronic disability manifested by dizziness, claimed as motion sickness, is aggravated by his service-connected traumatic brain injury, post concussion and contusion brain syndrome.  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by the service-connected disability.

In providing the requested opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the examination report.

2.  After the development requested has been completed, the RO should readjudicate the claim of entitlement to separate service connection for a chronic disability manifested by dizziness, claimed as motion sickness, to include as secondary to service-connected traumatic brain injury, post concussion and contusion brain syndrome.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


